Swayze, J.
(dissenting). I think the words “false paper,” in section 17 of the act concerning trust companies, are used in the technical sense in which tire words would naturally be used by men conversant with the business of banking, and refer to such paper as may constitute assets of the trust company — promissory notes, checks, bonds, mortgages, cash items and paper of that character. The section evinces an intention to punish (1) the subscribing or making of a false statement of facts; (2) false entries in the books; (3) subscribing or exhibiting false paper. These three clauses seem to *693me mutually exclusive, and the document now in question naturally comes under the first class, and not under the third.
The meaning of the words ought to be determined from the standpoint of those who drew the act at the time, and not from the standpoint of the chance that happened. The legislature would naturally have thought of a document of this kind as a part of the recorded minutes, and not as a loose paper, and could hardly have meant that every memorandum of the trust company might be a false paper within the meaning of a criminal statute like this.
It is the essential character of the document which ought to determine whether it comes within the- definition of the crime denounced by the words “false paper.” That essential character does not depend upon the form which the document chanced to take, nor upon the material upon which it chanced to be written. If it had been a fictitious promissory note inscribed upon parchment, I think it would have been false paper, because of its essential character; and so I think it is not false paper when it is essentially a mere statement of facts intended to be recorded in the book of minutes, where it naturally belongs.